Order entered June 16, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-22-00156-CR

                     THOMAS LINZ JOHNSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-58525-S

                                      ORDER

      We REINSTATE this appeal.

      We abated for a hearing to determine whether appellant was represented by

Mr. Bradrick Collins or Mr. Michael Casillas. Although the trial court has not yet

held a hearing, on June 6, 2022, Mr. Casillas filed, with the trial court, a motion to

withdraw as appellate counsel.
      In the interest of expediting this appeal, we VACATE our June 1, 2022

order to the extent it orders a hearing. We DIRECT the Clerk to list Bradrick

Collins as counsel for appellant.

      The reporter’s record was filed on April 27, 2022; and the clerk’s record was

filed on May 11, 2022. In light of this, we ORDER appellant’s brief due by July

15, 2022.

      We DENY the June 2, 2022 motion to reconsider as moot.

      We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court; Michael Casillas; Bradrick

Collins; and the Dallas County District Attorney’s Office.



                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE